Citation Nr: 0419863	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  98-07 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back disability, to include degenerative disc disease, for 
the period June 2, 1995 to June 2, 1996.

2.  Entitlement to a rating in excess of 40 percent for a low 
back disability, to include degenerative disc disease, from 
June 3, 1996.


REPRESENTATION

Appellant represented by:	H. Russell Vick, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1973.

In August 1995, the RO increased the veteran's rating for 
service-connected degenerative arthritis of the lumbosacral 
spine from 10 to 20 percent, effective from June 2, 1995.  
Thereafter, by decisions entered in September 1995 and August 
1996, the RO declined to award an evaluation in excess of 20 
percent.  The veteran appealed to the Board of Veterans' 
Appeals (Board), and the Board denied the appeal in May 1999. 

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2000, the parties to the appeal before the Court filed a 
Joint Motion for Remand and to Stay Further Proceedings 
(Joint Motion).  In the Joint Motion, the parties agreed that 
the Board's decision should be vacated, and the matter 
remanded, because: (1) the Board had not articulated 
sufficient reasons and bases for its conclusion that an 
increased rating was unavailable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293; (2) the Board had not articulated 
sufficient reasons and bases for its application of the 
Court's decision in DeLuca v. Brown, 8 Vet. App. 202 (1995); 
and (3) the Board failed to discuss the application of 
Diagnostic Code 5285.  By Order dated in May 2000, the Court 
granted the Joint Motion, thereby vacating the Board's May 
1999 decision and remanding the matter for re-adjudication.

In January 2001, the Board remanded the veteran's case to the 
RO for additional development.  Thereafter, in September 
2002, following the receipt of additional evidence, the RO 
re-characterized the veteran's service-connected disability 
as "degenerative disc disease, lumbosacral spine" and 
assigned a 40 percent evaluation therefor, effective from 
June 3, 1996.  The case was returned to the Board, and the 
Board ordered further internal development of the evidence in 
March 2003.  However, in May 2003, the United States Court of 
Appeals for the Federal Circuit invalidated the regulation 
that had permitted the Board to obtain and review new 
evidence without obtaining a waiver from the appellant.  
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, in October 2003, the 
Board again remanded the matter to the RO.  The RO undertook 
further action on the claim, and the case was returned to the 
Board in April 2004.

The Board finds that an issue has been raised with respect to 
the veteran's entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability, inasmuch as he has submitted evidence of medical 
disability; has made an implicit claim for the highest rating 
possible; and has submitted evidence tending to show that he 
is unemployable.  See Roberson v. Principi, 251 F.3d 1378, 
1384 (2001).  This matter has not been developed for 
appellate review, and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  During the period June 2, 1995 to June 2, 1996, the 
veteran's service-connected low back disability was 
manifested by no more than "moderate" limitation of motion 
in the lumbar spine and no more than "moderate" 
intervertebral disc syndrome, as defined in the rating 
criteria in effect prior to September 23, 2002 (the "old" 
criteria).  His disability was not manifested by listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, narrowing or irregularity of joint 
spaces, abnormal mobility on forced motion, marked limitation 
of forward bending, or loss of lateral motion.

2.  The abnormalities of the veteran's last thoracic and 
first lumbar vertebrae, variously described as wedging, 
compression, and/or wedging compression fractures, are due to 
Scheuermann's disease and are not part of the veteran's 
currently service-connected low back disability.

3.  During the period June 3, 1996 to February 14, 2002, the 
veteran's service-connected low back disability was 
manifested by no more than "severe" intervertebral disc 
syndrome, as defined in the "old" criteria; none of the 
evidence shows that the veteran suffered from complete 
paralysis of the sciatic nerve during that time, or that his 
condition was manifested by muscle atrophy.

4.  The veteran's current disability picture more nearly 
approximates that required for a finding of "pronounced" 
intervertebral disc syndrome, as defined in the "old" 
criteria; none of the evidence shows that the veteran suffers 
from complete paralysis of the sciatic nerve, that his 
condition is manifested by muscle atrophy, or that he has 
ankylosis of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the veteran's service-connected low back 
disability for the period June 2, 1995 to June 2, 1996 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5292, 5293, 
5295 (2002).

2.  The criteria for the assignment of a rating in excess of 
40 percent for the veteran's service-connected low back 
disability for the period June 3, 1996 to February 14, 2002 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5293, 4.120, 4.123, 4.124, 
4.124a, Diagnostic Code 8520 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5292, 5293, 5295 (2002).

3.  The "old" criteria for the assignment of a 60 percent 
rating for the veteran's service-connected low back 
disability have been met from February 15, 2002; but an 
evaluation in excess of 60 percent is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); Schedule for 
Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243); Schedule for Rating Disabilities; The Spine; 
Correction, 69 Fed. Reg. 32,449 (June 10, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Disability Evaluation

The veteran desires a higher rating for his service-connected 
disability.  He maintains, in essence, that the evaluations 
assigned do not adequately reflect the severity of his 
condition.

A.  Background

When the veteran was examined for entry into the military in 
September 1969, it was noted that he had a mild, asymptomatic 
kyphosis.  During service, he complained of back pain on 
several occasions.  X-rays in March 1973 were interpreted to 
reveal questionable spondylolysis, and X-rays of the 
lumbosacral and thoracic spine in  June 1973 were noted to be 
normal.

When the veteran underwent X-rays of the lumbosacral and 
thoracic spine in February 1975, they were also noted to be 
normal.  He filed a claim for VA compensation benefits in 
April 1975, and underwent a VA examination in June 1975.  X-
rays at that time were interpreted to reveal a congenital 
anomaly of the first sacral segment with sacralization, and a 
rudimentary rib at T12, with no signs of arthritis.  The 
diagnostic assessment was that he had chronic lumbosacral 
strain.  In August 1975, the RO granted service connection 
for chronic lumbosacral strain and assigned a 10 percent 
evaluation therefor.  That rating remained in effect until 
June 1976, when the RO re-characterized the veteran's 
disability as "chronic low back strain" and increased the 
rating to 20 percent, effective from May 1976.  X-rays of the 
lumbosacral spine in April 1976 were noted to be within 
normal limits.

The veteran's back was again X-rayed in April 1978.  At that 
time, it was noted that there were four lumbar segments, mild 
left convex scoliosis of the lower lumbar spine, and slight 
increased kyphosis of the lower thoracic and upper lumbar 
spine with mild marginal spurring of the bodies at that 
level.  The examiner diagnosed chronic low back strain by 
history, not found on this examination, and early 
degenerative arthritis of the lumbosacral spine by X-ray.  In 
May 1978, the RO re-characterized the veteran's disability as 
early degenerative arthritis of the lumbosacral spine and 
reduced the rating for the disability to zero percent, 
effective from August 1978.

In January 1985, a report was received from a Dr. H. Bryan 
Noah, which showed, among other things, that the veteran had 
a chronic lumbar strain and that X-rays in August 1984 were 
interpreted to reveal lipping of the dorsolumbar spine due to 
"round back" (Scheuermann's) disease.  In February 1985, 
the RO increased the veteran's rating to 10 percent.

In June 1995, the veteran filed a claim for an increased 
rating, noting that he had been diagnosed with "degenerative 
intervertebral [d]isc".  He submitted documents from High 
Point Orthopaedic and Sports Medicine, Inc., showing that he 
had been treated by Dr. Noah for "DEGENERATION 
INTERVERTEBRAL DISC".   He also submitted a treatment report 
from the Occupational Health Center showing that he presented 
for treatment in June 1995 with complaints of pain after 
picking up a empty plastic bottle while wearing a back brace.  
He reported continued soreness, a little bit of pain down his 
legs, and numbness to his feet.  The examining physician 
noted that the veteran was being treated by Dr. Noah for 
Scheuermann's disease and that he also had a history of 
chronic lumbosacral strain.  The diagnostic assessment was 
"aggravation of pre-existing condition".

The veteran underwent a VA examination in July 1995.  He 
complained that he had progressively severe low back pain, 
and reported that he had lost his job and could not find 
employment elsewhere as a result of back problems.  On 
physical evaluation, he had an increased lumbosacral spine 
curve with scoliosis, but no specific point tenderness.  The 
examiner noted that there were moderately severe bilateral 
paraspinal muscle spasms with pain on any motion on the 
examining table, and that pain obviously occurred when the 
veteran arose from a seated position.  Straight leg raising 
was positive bilaterally at 80 degrees, but there was no 
other evidence of radiculopathy.  Motion was limited to 85 
degrees of forward flexion and 25 degrees of backward 
extension, and he had 30 degrees of lateral flexion and 25 
degrees of rotation, bilaterally.  He could toe-heel, hop 
squat, and bear weight on his leg without objective evidence 
of pain.  The diagnostic assessment was that he had 
degenerative arthritis of the lumbosacral spine and a history 
of Scheuermann's disease (osteochondrosis of the vertebrae).

In August 1995, the RO increased the veteran's rating for 
degenerative arthritis of the lumbosacral spine to 20 
percent, effective from June 2, 1995.  Subsequently, 
additional records from High Point Orthopaedic and Sports 
Medicine, Inc., dated from 1981 to 1995, were associated with 
his claims file.  The more recent records, dated from May to 
July 1995, show that he described continuous pain in his low 
back radiating up to his mid back.  He reported that it was 
more than an ache, and that it bothered him more at night 
than in the daytime.  He also mentioned that his legs went 
numb.  It was noted that there was no radiculopathy, but 
maybe some anterior thigh pain.  On physical evaluation, it 
was noted that his motion was slow.  Bending over seemed to 
be slow and uncomfortable; range of motion was 2/2+; some 
round back deformity was seen; and deep tendon reflexes were 
sluggish.  When he was prone, there was a firm pressure in 
the dorsolumbar area of his spine.  X-rays performed by VA in 
February 1995 were reviewed, and some marginal osteophytes 
were noted at the L1-L2 level and just below that.  Disc 
spaces looked good, and sacroiliac joints looked okay.  Later 
X-rays, done in June 1995, were interpreted to reveal wedging 
of D12 and L1 with considerable osteophytic formation.  Dr. 
Noah thought that this was due to an old Scheuermann's 
disease.  A bone scan in July 1995 was completely normal.

In August 1995, the RO confirmed and continued the veteran's 
prior 20 percent evaluation.  In June 1996, he asked the RO 
to "reopen" his claim, stating, among other things, that 
"my employer let me go . . . because my back would not let 
me do my work properly".  He complained of continuous back 
pain, extending down his legs, and limited rotation.

VA treatment records, dated from March to June 1996, show 
that the veteran complained of dramatically increased back 
pain over the past two years.  He reported that the pain was 
persistent, that it was worse on the left, that it radiated 
down his buttocks with occasional numbness, and that it hurt 
to walk.  On physical evaluation, it was noted that he had 
5/5 motor strength throughout.  He was neurologically intact 
to light touch, pin prick, proprioception, and vibration.  He 
had decreased two-point discrimination below the ankle, and 
he could toe and heel walk.  There was spasm around the 
lumbosacral spine, straight leg raising was negative, and it 
was noted that there were no signs of root impingement.  X-
rays of the lumbar spine in March 1996 were interpreted to 
show approximately 10 percent compression of the L1 vertebral 
body anteriorly, and small osteophytes associated with the 
lumbar vertebral bodies at multiple levels, with no evidence 
of subluxation or significant disc space narrowing.  X-rays 
of the lumbar spine in April 1996 were interpreted to be 
normal.

A July 1996 letter from the Employment Security Commission of 
North Carolina shows that the veteran last worked for his 
employer in June 1996, and that he was separated from his job 
"because he was unable to do the work he was hired to 
perform due to the heavy lifting involved".  

In August 1996, the RO confirmed and continued the veteran's 
prior 20 percent evaluation.  In April 1997, the veteran 
asked the RO to "reconsider" its decision.  He submitted a 
log of his daily activities, indicating, among other things, 
that his back pain was now constant; that he needed at least 
four to six periods of rest during the day; that sometimes 
things like house and yard work took him longer to complete; 
and that he started work in a security position in March.  He 
indicated that his work involved standing most of the time, 
and that leg pain and numbness increased as the day 
progressed.  He also complained of increased pain from 
driving and sitting, and while trying to sleep, and reported 
that he had lost time from work as a result of numbness in 
his left arm.

The veteran provided copies of additional VA treatment 
records dated in September 1996 and January 1997.  Those 
records show that the veteran complained of intermittent back 
pain occurring with physical exertion, worse for five years 
and with cold, damp weather.  He described his current level 
of pain as 5/10, said that it radiated to his neck, and 
reported a sensation of numbness and "pins and needles" in 
his lower extremities.  On physical evaluation, his motor 
strength was 5/5.  Sensory was within normal limits, deep 
tendon reflexes were symmetric, and he had a minimal straight 
leg test.  He was tender at L5-S1, and Waddell's test (for 
psychogenic back pain) was negative.  X-rays of the 
lumbosacral spine were within normal limits.  It was noted 
that he probably would not be able to continue to perform 
heavy manual labor.  The clinical impression was that he had 
degenerative disc disease and possible arthropathy.

A later received VA treatment record, dated in February 1997, 
shows that the veteran had pain in his lumbosacral spine.  
Straight leg raise testing was positive at 60 to 70 degrees, 
and deep tendon reflexes were +2(+) at the knee and ankle.  
Treatment records dated in April and May 1997 show that he 
was seen primarily for complaints of discomfort in his neck 
and left arm.  The clinical impression was that he had 
cervical disc disease and arthralgia.

When the veteran was examined for VA compensation purposes in 
July 1997, he complained of numbness in his legs and arms, 
pain in his low back and neck, and dizziness when doing 
anything physical.  He reported that the pain in his back was 
accentuated by stooping, bending, and lifting.  On physical 
evaluation, he was noted to have no postural abnormalities, 
fixed deformity, atrophy, or spasm of the low back.  There 
was no neurological involvement.  X-rays revealed findings 
suggesting old mild anterior wedging compression fractures of 
T12 and L1 with degenerative changes at T11-T12, T12-L1, and 
L1-L2 levels.  He had forward flexion to 60 degrees; backward 
extension to 5 degrees; lateral flexion to 20 degrees, 
bilaterally; and rotation to 25 degrees, bilaterally.  All of 
these movements were noted to objectively cause pain.  
However, the examiner noted that no statement could be made 
with respect to DeLuca criteria "because it would be pure 
speculation and opinion of the examiner".  The final 
diagnostic assessment was lumbosacral strain and compression 
fractures of T12 and L1.

In August 1997, the veteran sought VA treatment for 
difficulties with his neck.  In September 1997, it was noted 
that there were no new symptoms in his back and legs.  He 
again complained of back pain in January 1998.  He said that 
he had good days and bad days, and it was noted that his 
overall his condition was unchanged.  A February 1998 MRI 
(magnetic resonance imaging) was interpreted to show a right 
paracentral disk herniation at L1-L2 and no nerve root 
impingement.  Later that same month, he received a lumbar 
epidural steroid injection for pain, which was noted to 
provide relief in the left lower extremity.  He reported that 
the numbness persisted, however.  In April 1998, he was seen 
in a VA back care clinic for physical therapy and education.

In May 1998, the veteran filed a VA Form 9 (Appeal to Board 
of Veterans' Appeals) with the RO.  He stated that he had 
lost every job he had had because of back problems.  He 
reported increased pain in his legs, as well as increased 
cramps and numbness, and said that it was difficult for him 
to walk.

During a hearing held at the RO in June 1998, the veteran 
testified that he had numbness and feelings of "pins and 
needles" in his legs, primarily at night or when he had to 
stand or sit for 30 minutes to an hour.  He said that his low 
back hurt "all the time", that the pain extended across his 
entire low back and up to his thoracic spine, that it was 
worse with changes in weather, and that his calves "burned" 
and felt very weak when climbing stairs.  He described 
difficulties he had had in the past with employment, and 
reported that he was currently working as a security guard.  
He testified that he worked 40 hours per week when he could, 
but indicated that that was a rare occurrence.  He reported 
that he had muscle spasms in his back "just about every 
day", and he also described problems with his neck and left 
arm.

It appears from the record that a November 1996 letter from 
the President of the American Postal Workers Union, AFL-CIO, 
Asheville, NC, Local, was received at the RO in July 1998.  
The letter indicates that the veteran had attendance problems 
during a period of employment with the Post Office.  The 
author stated, "I recall that [the veteran] had back 
problems caused by sitting at what is know[n] as a 'rest bar' 
in the Post Office.  His problems were caused due to the fact 
that the rest bar gave him no back support.  Subsequently he 
resigned from the Postal Service".

VA treatment records, dated in July 1998, show that the 
veteran reported a history of chronic back pain.  On physical 
evaluation, there was no edema, acute joint inflammation, 
spine tenderness, or lumbar muscle tenderness.  In August 
1998, he complained that his low back pain was worse.  X-rays 
of the sacroiliac joints were negative for signs of 
inflammatory or degenerative arthropathy.

During a hearing held before the undersigned at the RO in 
February 1999, the veteran reiterated his complaints of pain.  
He testified that the pain in his back was "pretty much 
constant".  He said that he experienced muscle spasms "a 
little", but that most of his problems occurred when he was 
active.  He indicated that he avoided lifting anything over 
10 pounds, that he had difficulty climbing stairs, that his 
pain increased after walking about a third of a mile, and 
that he experienced increased difficulties, including 
numbness in his legs, after sitting for only five or 10 
minutes.  He reported that he was still doing security work.  
He said his legs hurt so bad at times that he had to miss a 
round, but that his current employer-who he had been with 
since March 1998-understood his condition and tried to work 
with him.  He said that he worked about 32 hours per week, 
and that he made $8.00 per hour.  He testified that he worked 
at the Post Office between 1978 and 1984, and that he had 
more recently reapplied to that agency and was on the 
register as a mail handler and a clerk.

When the veteran was examined for VA compensation purposes in 
February 2002, he complained of daily, unrelenting pain in 
the low lumbar area, near the buttocks, ranging to as high as 
the lower thoracic vertebra.  He reported that the pain was 
aggravated by flexion, extension, and rotation of the back, 
and by stooping, bending, and lifting, to the extent that he 
could no longer hold his security job.  In addition to pain, 
he reported vibratory sensations down both lower extremities, 
with numbness down each leg, worse on the left.  He also 
reported having cramps near the hamstrings and said that they 
were painful enough to interfere with his walking.  It was 
noted that he was using a TENS unit, and that back pain 
disturbed his sleep.

On physical evaluation, the veteran walked very carefully.  
He had a slight limp on the left, the result of favoring his 
left knee from a separate injury.  He had slight scoliosis on 
the right, flattening of the usual lumbar lordosis, and 
"tense paraspinal lumbar right and left".  There was no 
other fixed deformity.  There was little tenderness on direct 
palpation, but the veteran grimaced when he lifted himself 
from his chair, and from the chair to the examining table.  
No direct spasms were noted, and there was no atrophy.  Range 
of motion was forward flexion to 40 degrees, with significant 
pain after 15 degrees; extension to 10 degrees, with pain 
beginning at 5 degrees; left lateral flexion to 30 degrees, 
with pain at 20 degrees; right lateral flexion to 20 degrees, 
with pain at 20 degrees; left rotation to 15 degrees, with 
pain after 10 degrees; and right rotation to 20 degrees, with 
pain after 5 degrees.  On straight leg raising, he complained 
of pain after 50 degrees, bilaterally.  He had distinct 
hyperreflexia 3 to 4+ at the knees, bilaterally.  He had 2+ 
right ankle jerk and 1+ left ankle jerk.  Sensation was 
intact to the feet, and his position sense was intact.  It 
was believed that he had 1+ scant weakness of dorsiflexion of 
the left ankle, as compared to the right.  Otherwise, no 
frank weakness was demonstrated.  He could stand on tiptoes 
and heels without significant pain.  X-rays of the lumbar 
spine were negative.  The diagnostic assessment was that he 
had degenerative disc disease of the lower thoracic and upper 
lumbar spine with marginal spurring and intervertebral 
degenerative lumbar disc disease.  The examining physician 
opined that there was a relationship between the veteran's 
degenerative arthritic disease of the lumbosacral spine and 
the diagnosed disc disease.  It was also noted that the 
veteran's neurologic symptoms included hyperreflexia and 
sensations of numbness and altered sensory sensation, and 
that the numbness, with or without a "pins and needles" 
sensation, more likely stemmed from the disc disease, rather 
than from the arthritic or spurred joints.

In September 2002, the RO re-characterized the veteran's 
service-connected disability as degenerative disc disease of 
the lumbosacral spine and assigned a 40 percent evaluation 
therefor.  The award was made effective from June 3, 1996.

The veteran was seen by Vincent E. Paul, M.D., from November 
2002 to May 2003.  The records from Dr. Paul show that the 
veteran continued to complain of low back and neck pain.  He 
said that his back pain frequently radiated down both legs, 
more on the left, and caused cramping in his middle toes.  He 
also reported a steady ache in both upper quadriceps when his 
back pain was flaring.  On objective evaluation, he stiffly 
turned his whole body as a unit.  He was unable to maintain a 
position for any length of time while standing, and could not 
sit for more than a few minutes without having to stand up.  
It was noted that he had a kyphotic thoracic spine; a 
probable worsening spinal stenosis; slight (approximately 3+) 
hyperreflexia in the lower extremities; and decreased ankle 
jerk.  Palpation at the midline of the spine revealed 
tenderness; his low back was tight; he had some mild 
paraspinous muscle spasms, more prominent on the left; and 
there was a "step off" deformity at the T9 or T10 level 
that was consistent with a reported anterior wedge 
compression fracture.  No trigger points were noted.  
Strength and sensation of the lower extremities was 
preserved, although he reported some paresthesia in the area 
of the left thigh.  X-rays revealed slightly exaggerated 
lordotic curves at L5-S1 and some anterior lipping at L1-L2.  
The pertinent clinical assessments included chronic lumbar 
degenerative disk disease with right central disk herniation 
L1-2, and old thoracic compression fracture.  Dr. Paul opined 
that the old thoracic compression injury was probably related 
to the veteran's back injury in service.  Dr. Paul believed 
that the veteran was most likely going to be disabled because 
of his low back alone, and that the combination of the neck 
and low back disabilities would qualify him for Social 
Security disability.

In June 2003, the veteran underwent further orthopedic and 
neurological examinations for VA compensation purposes.  At 
the time of the neurological examination, the veteran 
reported that he last worked as a security guard 18 months 
ago.  He said that his neck now hurt more than his back.  He 
indicated that his condition was aggravated by twisting, by 
pain in the low thoracic and midline regions, and by coughing 
and sneezing.  He felt that he sometimes became weak as a 
result of pain, though he never became definitely 
unconscious.

On objective evaluation, it was noted that he could walk on 
his toes and heels, he could jog easily, and rapid alternate 
motion was adequate.  He could bend to approximately 70 
degrees at the waist.  Lumbar motions were noted to be 
normal, as were Romberg and Barre.  Muscle strength and 
reflexes were also normal; light touch, trace figures, and 
vibrations were normal in the four extremities; and joint 
sense was normal in the toes.  There was no fasciculation or 
atrophy.  The examiner noted that the veteran had had 
backaches for 30 plus years; and that he had normal reflexes, 
sensations, and muscle bulk in all extremities; and that his 
condition had not required full-time bed rest since 1994.

At the time of the orthopedic examination, the veteran 
reported stiffness and pain in the lower part of his back, 
radiating rarely to the left leg and down to the left middle 
toe.  He indicated that the radiating pain, when he had it, 
lasted anywhere from a minute to a week.  He reported aching 
pain starting in the middle part of his back, and sharp pains 
with activity.  He said that he had flare-ups about one or 
two times per month, lasting anywhere from a day to a week, 
and that they were almost always the result of increased 
activity for several days.  He indicated that he spent a 
variable amount of time in bed of his own volition-anywhere 
from several hours to a day at a time-but reported that it 
had been a number of years since he had been ordered to bed 
by a physician.  He reported that he could walk anywhere from 
a quarter to a half of a mile, and that he did not attempt to 
walk further than that.  He indicated that he used a cane 
when he walked a couple of times per week, and that he used a 
TENS unit, but not a back brace.  He complained of some 
weakness in the left leg, but it was noted that it had not 
collapsed under him.

On objective evaluation, the veteran had an exaggerated 
dorsal kyphosis in the area of the T12-L1 vertebra, with 
anterior kyphosis exaggerated at about 50 degrees.  He 
complained of minimal tenderness over the sacroiliac and 
sciatic notch areas, but only on the left.  There was no 
paravertebral tenderness.  He could straighten up to about 
zero degrees with minimal discomfort; he could bend laterally 
about 10 degrees before complaining of pulling in the back; 
and he could bend forward to 70 degrees, where he stopped 
because of pain.  He could walk unsteadily across the room on 
his heels and toes, though he complained of increased pain in 
the back upon doing so.  Reflexes were normal at the knee and 
ankles, but he had some weakness of the left leg when 
compared to the right.  The examining physician noted that 
mention was made in 1995 of "old Scheuermann's disease".  
The physician noted that it was osteochondrosis, a pediatric 
disease, and that it probably developed in the veteran in his 
childhood or adolescence.  The final diagnostic assessment 
was "Degenerative disc disease, degenerative joint disease 
of the lumbosacral spine with the residuals" and "Old 
Scheuermann's disease with anterior wedging of T12 and L1 
with degenerative changes".  The examiner stated, "There 
are deformities of T12 and L1, which are most likely the 
result of adolescent Scheuermann's disease".

VA treatment records, dated from July 2003 to January 2004, 
show, among other things, that the veteran complained of low 
back pain radiating into his lower extremities, bilaterally.  
He described the pain as "burning", and indicated that the 
pain shot into his great toe.  Physical evaluations revealed 
a pronounced thoracic kyphosis.  There was slight tenderness 
on palpation of the lumbosacral area, and a full range of 
motion.  He ambulated with caution.  Motor strength was noted 
to be 5/5, bilaterally, with the exception of the extensor 
hallucis longus, which was 4/5 on the left and 4+/5 on the 
right.  There was no gross neurological deficit, and 
sensation was intact to light touch and pin prick.  Deep 
tendon reflexes were 2+ throughout, 3+ at the patella, and 1+ 
at the Achilles tendon.  There was bilateral hamstring and 
lumbosacral pain with straight leg raising.  Diagnostic 
assessments included old thoracic compression fracture and 
degenerative disc disease of the lumbar spine with right 
central disc herniation at L1-2.

B.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2003).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2003).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.

	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also to be 
considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2003) 
("The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability").

The difficulty in rating functional loss due to factors such 
as pain on use was recognized by the Court in the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  There, the Court 
noted that the VA examination relied upon to rate the 
veteran's disability had merely included findings as to the 
range of motion at the time of the examination, without 
accounting for factors enumerated in 38 C.F.R. § 4.40.  The 
Court cited the case of Bierman v. Brown, 6 Vet. App. 125, 
129 (1994), in which 38 C.F.R. § 4.10 was quoted for the 
proposition that a rating examination must include a "full 
description of the effects of disability upon the person's 
ordinary activity."  DeLuca, 8 Vet. App. at 206 (emphasis 
added).  In order to effectuate that requirement, the Court 
explained that when the pertinent diagnostic criteria provide 
for a rating a disability on the basis of loss of range of 
motion, determinations regarding functional loss "should, if 
feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id.

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities, set out at 
38 C.F.R. part 4.  Amendments to the criteria governing the 
evaluation of intervertebral disc syndrome became effective 
on September 23, 2002, while the veteran's appeal was 
pending.  See Schedule for Rating Disabilities; 
Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)).  Subsequently, in August 2003, further amendments 
were made to the criteria used in rating disabilities of the 
spine, to include disabilities of the thoracolumbar spine, 
effective from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  A zero 
percent rating was warranted if the condition was 
postoperative, cured.  A 10 percent rating was warranted if 
the condition was mild, and a 20 percent rating was warranted 
if the condition was moderate with recurring attacks.  If the 
condition was severe, with recurring attacks and intermittent 
relief, a 40 percent rating was warranted.  The highest 
available schedular evaluation, 60 percent, was warranted, if 
the condition was pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  Id.  See also 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (June 8, 1998) 
(indicating that when a veteran is in receipt of less than 
the maximum evaluation under former Diagnostic Code 5293, 
based on symptomatology that includes limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered).

Effective from September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated on 
the basis of the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
(Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25; 
however, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome")).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, each segment is to be evaluated separately, 
provided that the effects in each spinal segment are clearly 
distinct.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
Note (3).  (The Board notes that some of the Notes were 
inadvertently omitted when Diagnostic Code 5293 was re-
published as Diagnostic Code 5243 in August 2003; however, 
this has since been corrected.  See Schedule for Rating 
Disabilities; The Spine; Correction, 69 Fed. Reg. 32,449 
(June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  An "incapacitating episode" is defined as "a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician".  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002), Note (1); Schedule for Rating 
Disabilities; The  Spine; Correction, 69 Fed. Reg. 32,449 
(June 10, 2004) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1)).

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the criteria effective from September 23, 
2002 provide that when evaluating intervertebral disc 
syndrome on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using the criteria from the 
most appropriate orthopedic diagnostic code(s), and 
neurologic disabilities are to be evaluated separately using 
the criteria from the most appropriate neurologic code(s).  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (2).  
The term "chronic orthopedic and neurologic manifestations" 
were defined as "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so".  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (1).  (As noted previously, 
effective from September 26, 2003, the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine; however, the change was intended to be 
clarifying and non-substantive in nature.)

Thus, a proper evaluation of intervertebral disc syndrome 
under the new regulation must take into account the criteria 
used to rate orthopedic disabilities of the spine.  As noted 
previously, amendments to those criteria-including the 
criteria used to evaluate limitation of motion of the lumbar 
spine and lumbosacral strain-were published in August 2003 
and made effective from September 26, 2003.

In this regard, the Board notes that, prior to September 26, 
2003, limitation of motion in the lumbar spine was evaluated 
in accordance with the criteria set forth in 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003).  Evaluations of 10, 20, 
and 40 percent were assigned, respectively, for slight, 
moderate, and severe limitation of motion.  In addition, 
lumbosacral strain was evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.17a, Diagnostic Code 5295 
(2003).  A zero percent rating was warranted if the condition 
was manifested by slight subjective symptoms only, and a 10 
percent rating was warranted if there was characteristic pain 
on motion.  If there was muscle spasm on extreme forward 
bending, or loss of lateral spine motion, unilateral, in the 
standing position, a 20 percent rating was warranted.  The 
highest available schedular evaluation for that condition, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.  If the disability in 
question involved the fracture of a vertebral body-without 
abnormal mobility requiring a brace, cord involvement, or 
residuals that required the individual to be bedridden or 
wear long leg braces-the condition was rated in accordance 
with limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of the vertebral body.  38 C.F.R. 
§ 4.17a, Diagnostic Code 5285 (2003).

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome, when it is 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  
Under that rating formula, a 10 percent rating is warranted 
if forward flexion of the thoracolumbar spine is greater than 
60 degrees but not greater than 85 degrees; or if the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; or 
if there is muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spine contour; or 
if there is vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar Spine.  And a 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  ("Unfavorable ankylosis" 
is defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or 
extension".  See id., Note (5)).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 


Notes appended to the new rating formula for diseases and 
injuries of the spine specify that any associated objective 
neurologic abnormalities including, but not limited to, bowel 
or bladder impairment, are to be rated separately from 
orthopedic manifestations, under an appropriate diagnostic 
code.  Id., Note (1).  The notes also specify that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id., Note (2).  Provided, however, that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of 
motion" refers to "the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation"; provided, however, that the aforementioned normal 
ranges of motion for each component of spinal motion, as 
recognized by VA, are the maximum that can be used for 
calculation of the combined range of motion, and each range 
of motion measurement is to be rounded to the nearest five 
degrees  Id., Notes (2) and (4).

As for the matter of separately rating neurological 
impairment due to intervertebral disc syndrome, the Board 
notes that, at all times here relevant, VA regulations have 
provided that, for peripheral nerve injuries and their 
residuals, attention is to be given to the site and character 
of the injury, the relative impairment in motor function, 
trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 
(2003).  Peripheral neuralgia, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to 
moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2003).  
Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2003).  The maximum 
rating which may be assigned for neuritis not characterized 
by the aforementioned organic changes will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  Id.

The Board further notes that paralysis of the sciatic nerve 
is evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2003).  Under that 
diagnostic code-which has not undergone any amendment during 
the time frame here in question-evaluations of 10, 20, and 
40 percent, respectively, are assigned for mild, moderate, 
and moderately severe, incomplete paralysis.  A 60 percent 
rating is warranted for severe, incomplete, paralysis, with 
marked muscular atrophy, and if the paralysis is complete 
(the foot dangles and drops, there is no active movement 
possible of muscles below the knee, flexion of the knee is 
weakened or (very rarely) lost), an 80 percent rating is 
warranted.  Id.

As is apparent from the above discussion, many (though not 
all) of the rating criteria applicable to the veteran's 
disability have undergone amendment since the time that he 
filed his claim for increased rating.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Court noted that when 
the law controlling an issue changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, "the question arises as 
to which law now governs."  Id. at 311.  In that regard, the 
Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas such that the rule set out in that case no 
longer applies in determining when a new regulation is to be 
applied to a pending claim.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25,174 (May 5, 2004).  The current procedure for such a 
determination involves, first, determining whether the 
regulation identifies the types of claims to which it 
applies.  If the regulation is silent, VA must determine 
whether applying the provision to claims that were pending 
when it took effect would produce genuinely retroactive 
effects.  If applying the new provision would produce such 
retroactive effects, VA ordinarily should not apply the new 
provision to the claim.  However, if applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Generally speaking, 
provisions affecting entitlement to only prospective benefits 
do not produce any retroactive effects when applied to claims 
that were pending when the new provision took effect.  Most 
regulations liberalizing the criteria for entitlement to a 
benefit may be applied to pending claims because they would 
affect only prospective relief, and regulations restricting 
the right to a benefit may have disfavored retroactive 
effects to the extent their application to a pending claim 
would extinguish the claimant's right to benefits for periods 
before the statute or regulation took effect.  Id.

In the present case, the Board notes the new regulations 
pertaining to evaluation of intervertebral disc syndrome and 
other disabilities of the spine do not identify the specific 
types of claims to which they are to apply (that is to say, 
the regulations do not indicate whether they are to be 
applied to pending claims).  Thus, as noted above, the 
question to be addressed is whether application of those 
regulations to a claim pending at the time of their 
promulgation would produce genuinely retroactive effects.  In 
this case, the Board finds that it would not, at least to the 
extent that the new regulations are liberalizing.  This is so 
because 38 U.S.C.A. § 5110(g) provides that the effective 
date of benefits awarded pursuant to a liberalizing statute 
or regulation may be no earlier than the effective date of 
the statute or regulation.  Hence, the new regulations may 
affect only prospective relief.  Consequently, the Board 
finds that they may be applied to the evaluation of the 
veteran's disability on a forward-going basis, from the 
effective date of the new provisions.  They may not be 
applied to effect an award of increased benefits prior to 
their effective date, however, due to the aforementioned 
restrictions at § 5110(g); nor may they be applied 
retroactively so as to restrict or limit the rating that the 
claimant would otherwise be entitled to under the former 
("old") criteria.  See also VAOPGCPREC 3-2000, 65 Fed. Reg. 
34,531 (May 30, 2000) (indicating that the Board's analysis 
must be based on consideration of all of the material and 
evidence of record, rather than merely the evidence which 
pre-dates or post-dates a pertinent change to VA's rating 
schedule).

C.  Analysis

1.  Entitlement to a Rating in Excess of 20 Percent for the
Period June 2, 1995 to June 2, 1996.

None of the above-mentioned amendments to the governing 
rating criteria were made effective on or prior to June 2, 
1996.  Consequently, as outlined above, only the "old" 
criteria need be considered with respect to the period June 
2, 1995 to June 2, 1996.  For the reasons set forth below, 
the Board finds that the preponderance of the evidence is 
against the assignment of a rating in excess of 20 percent 
during that time frame.

First, with respect to former Diagnostic Code 5292 
(pertaining to limitation of motion in the lumbar spine), the 
Board acknowledges that the veteran complained of pain and 
soreness in his low back in June 1995.  Further, when he was 
examined by VA in July 1995, it was noted that he had pain on 
any motion on the examining table, that he had paraspinal 
muscle spasms, and that pain "obviously" occurred when he 
rose from a seated position.  Private records from that time 
also show that his motion was slow, and that bending over 
seemed to be slow and uncomfortable.  On the other hand, 
however, when examined in the standing position in July 1995, 
it was noted that he was able to flex forward to 85 degrees, 
that he could extend backward 25 degrees, and that he had 30 
degrees of lateral flexion and 25 degrees of rotation, 
bilaterally.  He was also able to toe-heel, hop squat, and 
bear weight on his leg without any objective evidence of 
pain, and VA treatment records in early 1996 show that he was 
found to have 5/5 motor strength throughout.  In the Board's 
view, given the range of motion recorded while standing in 
July 1995, and in light of the findings of normal strength 
and his demonstrated ability to perform certain coordinated 
movements without any objective evidence of pain, the overall 
limitation of motion in his low back at that time (even 
considering pain on use) cannot properly be characterized as 
"severe" so as to warrant a higher rating under former 
Diagnostic Code 5292.

Nor does the evidence support the assignment of a higher 
rating under former Diagnostic Code 5295 (pertaining to 
lumbosacral strain).  Although X-rays done in 1995 were 
interpreted to reveal osteophytes (i.e., degenerative 
changes) of the low back, the record does not establish that 
the veteran's disability was at that time manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, narrowing or irregularity of joint 
spaces, or abnormal mobility on forced motion.  In addition, 
as noted above, when the veteran was examined for VA purposes 
in July 1995, he was noted to have flexion in the low back to 
85 degrees, and he had 30 degrees of lateral flexion, 
bilaterally.  Thus, it does not appear that he had "marked" 
limitation of forward bending at that time, or loss of 
lateral motion.  Under the circumstances, the Board cannot 
conclude that the veteran's lumbosacral strain was "severe" 
during that time, so as to warrant the assignment of a higher 
evaluation.

With respect to former Diagnostic Code 5293 (pertaining to 
intervertebral disc syndrome), the Board notes that, in June 
1995, the veteran complained of a sore back, pain down his 
buttocks and legs, and numbness in his feet.  Also, as noted 
above, when he was examined by VA in July 1995, it was noted 
that he had pain on any motion on the examining table, that 
he had paraspinal spasms, and that pain "obviously" 
occurred when he rose from a seated position.  It was also 
noted on one occasion that straight leg raising was positive 
bilaterally at 80 degrees, and private records show that his 
motion was slow, that bending over seemed to be slow and 
uncomfortable, and that deep tendon reflexes were sluggish.  
However, the evidence also shows that he could toe-heel, hop 
squat, and bear weight on his leg without any objective 
evidence of pain at the time of his VA examination in July 
1995, and that disc spaces were found to be essentially 
normal on X-ray in February 1995 and March 1996.  Further, VA 
records from early 1996 show that he had 5/5 motor strength 
throughout; that he was found to be neurologically intact to 
light touch, pin prick, proprioception, and vibration; and 
that there were no signs of nerve root impingement.  In the 
Board's view, given the limited nature of positive, objective 
neurological findings at that time (i.e., one positive 
straight leg raising test and a finding of "sluggish" deep 
tendon reflexes), together with contemporaneous X-ray 
evidence of normal disc spaces, his demonstrated ability to 
perform certain coordinated movements without any objective 
evidence of pain, and clinical findings indicating that his 
motor strength was normal, that there were no signs of nerve 
impingement, and that he was neurologically intact to most 
objective testing, the veteran's disc syndrome (even 
considering pain) cannot be properly characterized as 
"severe" or "pronounced", so as to warrant the assignment 
a higher rating under former Diagnostic Code 5293.

With regard to former Diagnostic Code 5285 (pertaining to 
residuals of vertebral fractures), the Board notes that 
radiographic abnormalities of the last thoracic (D or T12) 
and first lumbar (L1) vertebrae, variously described as 
wedging, compression, and/or wedging compression fractures, 
have been identified on several occasions.  (In January 2003, 
the veteran's private physician, Dr. Paul, indicated that 
there was a "step off" deformity at T9 or T10; but it 
appears that that particular assessment was based on 
palpation, rather than radiographic evidence.)  One of the 
veteran's private physicians, Dr. Paul, has opined that these 
vertebral abnormalities are "probably" related to back 
injury the veteran sustained in service.  But another of the 
veteran's private physicians, Dr. Noah, has attributed the 
vertebral abnormalities to old Scheuermann's disease, an 
osteochondrosis (disease of the growth or ossification 
centers in children) otherwise known as kyphosis, juvenile 
kyphosis, vertebral epiphysitis, and kyphosis dorsalis 
juvenilis.  See Dorland's Illustrated Medical Dictionary 1200 
(28th ed. 1994).  A VA physician who examined the veteran in 
June 2003 also indicated the abnormalities were "most 
likely" due to adolescent Scheuermann's disease.

The Board has reviewed the various opinions on the matter, 
and finds the opinion of the VA physician who examined the 
veteran in June 2003 to be the most persuasive.  It is clear 
from the report of that physician's examination that he 
reviewed the veteran's claims file, to include prior 
radiographic and examination reports.  His conclusions are 
supported by the separate opinion from Dr. Noah, and his 
assessment that the veteran's vertebral deformities can be 
attributed to adolescent disease appears to be entirely 
consistent with the veteran's service medical records, which 
show that an asymptomatic kyphosis was noted at the time of 
his entry into service.  By contrast, the opinion from Dr. 
Paul stands alone, and there is no indication that he 
reviewed the veteran's recorded military and medical history 
prior to arriving at his opinion.  Accordingly, it the 
Board's conclusion that the weight of the evidence 
demonstrates that the noted deformities are not part of the 
veteran's currently service-connected low back disability, 
but are rather due to Scheuermann's disease, which has never 
been adjudicated to be service connected.  Thus, the 
preponderance of the evidence is against the assignment of a 
higher evaluation based on the provisions of former 
Diagnostic Code 5285.  See 38 C.F.R. § 4.14 (2003) ("the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation . . . [is] to be avoided".).

2.  Entitlement to a Rating in Excess of 40 Percent
from June 3, 1996.

As noted previously, the criteria governing the evaluation of 
intervertebral disc syndrome were amended during the pendency 
of the veteran's appeal, effective from September 23, 2002.  
The criteria used to rate other disabilities of the spine, to 
include disabilities of the thoracolumbar spine, were also 
amended, effective from September 26, 2003.  Thus, in 
determining whether the veteran is entitled to a rating in 
excess of 40 percent for period on and after June 3, 1996, 
the Board must consider (1) whether an increased rating is 
warranted under the "old" criteria at any time on or after 
June 3, 1996; (2) whether an increased rating is warranted 
under the "new" criteria for intervertebral disc syndrome 
at any time on or after September 23, 2002; and (3) whether 
an increased rating is warranted under the "new" criteria 
for other disabilities of the thoracolumbar spine at any time 
on or after September 26, 2003.

a.  The Old Criteria

With respect to the application of the "old" criteria, the 
Board notes, first, that the currently assigned 40 percent 
evaluation is the maximum rating available under former 
Diagnostic Codes 5292 and 5295 (pertaining to limitation of 
motion in the lumbar spine and lumbosacral strain).  
Consequently, those codes need not be discussed further.  
However, a higher rating (60 percent) is potentially 
available under former Diagnostic Code 5293 (pertaining to 
intervertebral disc syndrome).

With regard to the application of this latter code, the Board 
finds that the preponderance of the evidence is against the 
assignment of a rating in excess of 40 percent prior to 
February 15, 2002.  The Board acknowledges that the veteran 
complained of back pain, spasms, leg pain, cramps, and 
numbness with "pins and needles" prior to that time, and 
that he reported that he had increased pain on use, that he 
needed periods of rest during the day, and that the problems 
with his back interfered with his ability to perform work 
around the house and at his job.  The Board also acknowledges 
that the objective medical evidence shows that he sometimes 
had tenderness in his back, that his range of motion was 
limited by pain, that straight leg testing was noted to be 
positive on two occasions, and that his condition was such 
that he probably would not be able to engage in certain kinds 
of work (i.e., heavy manual labor).  However, the objective 
medical evidence also shows that his motor strength at that 
time was 5/5; that there was no atrophy, edema, acute joint 
inflammation, or spasm of the low back; and that an MRI in 
February 1998 was negative for nerve root impingement.  In 
addition, two of the reports from that time frame show that 
no neurological involvement could be clinically identified on 
examination, to include any sensory abnormalities.  In the 
Board's view, given the limited nature of positive, objective 
neurological findings at that time (i.e., positive straight 
leg raising tests, but no objective signs of sensory or other 
neurological involvement), together with the radiographic 
evidence showing no nerve root impingement and clinical 
findings indicating that his motor strength was normal, and 
that he exhibited no atrophy or spasm, the veteran's disc 
syndrome (even considering pain) cannot be properly 
characterized as "pronounced" prior to February 15, 2002, 
so as to warrant the assignment a higher rating.  (With 
regard to pain, the Board notes that a VA examiner in July 
1997 specifically opined that a statement relative to the 
DeLuca criteria could not be made without resort to 
speculation.)

However, the Board is persuaded that the evidence supports 
the assignment of a higher, 60 percent, evaluation for the 
period on and after February 15, 2002.  Certainly, not all of 
the evidence from this later period indicates that the 
veteran's condition is serious.  For example, when the 
veteran was examined for VA purposes in June 2003, the 
neurological examiner found very little in the way of 
objective limitation.  And when the veteran was seen for 
outpatient treatment during the period from July 2003 to 
January 2004, it was noted that there was no gross 
neurological deficit, and that sensation was intact.

On the other hand, other reports of record appear to suggest 
that his disability is significantly disabling.  The report 
of the February 2002 VA examination, for example, shows that 
the veteran was objectively "tense" in the paraspinal 
lumbar region, bilaterally; that motion in the lumbar spine 
was severely limited by pain; that straight leg raising was 
positive; that he had a distinct, bilateral, hyperreflexia at 
the knees, decreased ankle jerk, and some weakness of 
dorsiflexion of the left ankle; and that he had sensations of 
numbness due to disc disease.  In addition, the records from 
the veteran's private physician, Dr. Paul, dated from 
November 2002 to May 2003, show that the veteran moved 
stiffly; that his spine was tender; that his low back was 
"tight"; that he had spasms; and that he had slight 
hyperreflexia, decreased ankle jerk, and subjective 
paresthesia in the area of the left thigh.  The report of his 
June 2003 VA orthopedic evaluation shows that he walked 
unsteadily on his heels and toes, that motion in his low back 
was limited, that his left leg was weaker than his right, and 
that he had some objective tenderness.  And the above-
referenced records from the later part of 2003, although 
noting no gross neurological or sensory deficit, show that 
the veteran has tenderness in the spine, that he ambulates 
with caution, that he has some weakness of the extensor 
hallucis longus, bilaterally, and that he has bilateral 
hamstring and lumbosacral pain with straight leg raising.  
Considering the evidence in its totality, and in the light 
most favorable to the veteran, the Board finds that the 
veteran's disability picture more nearly approximates that 
contemplated by the criteria for a 60 percent evaluation 
under former Diagnostic Code 5293, from February 15, 2002.  
The evidence, at a minimum, gives rise to a reasonable doubt 
on the question.  See 38 C.F.R. § 4.3 (2003).  Consequently, 
to this extent, his appeal is granted.

Sixty percent is the maximum rating assignable under former 
Diagnostic Code 5293.  Consequently, there is no basis for 
awarding the veteran a higher rating under that code.  
Further, as discussed previously, the Board has determined 
that his vertebral abnormalities are not related to the 
disability currently under consideration.  Accordingly, there 
is no basis for awarding him a higher evaluation for the 
period on and after June 3, 1996, based on the provisions of 
former Diagnostic Code 5285.

b.	The Criteria Effective from September 23, 2002

As for the "new" criteria for rating intervertebral disc 
syndrome, effective from September 23, 2002, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 60 percent under those 
criteria.

With regard to the first method of evaluating intervertebral 
disc syndrome under the new criteria (total duration of 
incapacitating episodes), the Board notes that 60 percent is 
the maximum evaluation that can be assigned for 
"incapacitating episodes".  See 38 C.F.R. 4.71a, Diagnostic 
Code 5293 (2003).  Accordingly, there is no higher rating 
available to the veteran under that methodology.

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the Board notes that, although it appears 
that the veteran has sciatic nerve involvement, none of the 
objective evidence shows that the veteran suffers from 
complete paralysis of that nerve, or that his condition is 
manifested by muscle atrophy.  Under those circumstances, the 
rating schedule contemplates that the maximum rating assigned 
for neurological impairment will be that for moderately 
severe, incomplete paralysis of the sciatic nerve, which is 
40 percent under Diagnostic Code 8520.  See 38 C.F.R. 
§§ 4.123, 4.124 (2003).  Thus, even assuming hypothetically 
that the veteran has separately ratable orthopedic disability 
in the form of limitation of motion of the lumbar spine 
and/or lumbosacral strain so as to warrant the assignment of 
the maximum rating available (40 percent) under former 
Diagnostic Codes 5292 or 5295-the two 40 percent evaluations 
(one for orthopedic impairment; the other for neurologic) 
would combine to only 60 percent under 38 C.F.R. § 4.25 
(2003).



c.  The Criteria Effective from September 26, 2003

The Board also finds that the preponderance of the evidence 
is against the assignment of a rating in excess of 60 percent 
under the criteria that became effective on September 26, 
2003.

With regard to the first method of evaluating intervertebral 
disc syndrome under the new criteria (total duration of 
incapacitating episodes), the Board notes that 60 percent 
remains the maximum evaluation that can be assigned for 
"incapacitating episodes" under Diagnostic Codes 5243.  
Accordingly, there is still no higher rating available to the 
veteran under that methodology.

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the Board notes that the criteria for rating 
paralysis of the sciatic nerve were not affected by the 
September 2003 amendments.  The criteria for rating 
orthopedic disability of the spine were amended to provide, 
in pertinent part, that, in the absence of unfavorable 
ankylosis, 40 percent is the maximum rating to be assigned 
for orthopedic disability of the thoracolumbar spine.  Here, 
it is clear from the record that the veteran has motion in 
his spine, and that it is not ankylosed.  Thus, he would be 
hypothetically entitled to no more than a 40 percent 
evaluation for the orthopedic component of his disability 
under the most recently enacted criteria.  As noted above, 
the two 40 percent evaluations (one for orthopedic 
impairment; the other for neurologic) would combine to only 
60 percent under 38 C.F.R. § 4.25 (2003).  The 60 percent 
rating the Board has assigned under the "old" criteria is 
still the greater benefit.

3.  Extraschedular Consideration

In order to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer a case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2003).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  There is nothing in the record to suggest that 
the veteran has been hospitalized recently for treatment of 
the disability at issue, and the record does not establish 
that his disability picture is so exceptional or unusual as 
to render impractical the application of the regular 
schedular standards.

II.  VCAA

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  Specifically, on 
November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes additional obligations on VA in terms of its duty to 
notify and assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, No. 01-944, slip 
op. at 11 (U.S. Vet. App. June 24, 2004), the Court held that 
a VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Court also held that VA 
must request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Id.  This 
"fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In the present case, the Board finds that VA has informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claim.  By virtue of a 
statement of the case (SOC) mailed to the veteran in June 
1997, supplemental SOC's mailed in March 1998, July 1998, 
October 2002, December 2002, and February 2004, and the 
Board's prior decision in May 1999, he has been amply 
notified of the criteria used to evaluate his disability, and 
VA's reasons for denying his claim for a higher rating.  The 
Board's January 2001 remand in this case also put him on 
notice that the Board was seeking medical opinion evidence 
with respect to whether wedging/compression fractures of T12 
and L1 were part of the service-connected disability, and 
VCAA notice and other development letters mailed to the 
veteran in March 2001, May 2003, and December 2003 informed 
him of the need to submit any additional information and/or 
evidence relevant to his claim.

The Board also finds that VA has informed the veteran about 
the information and evidence that VA would seek to provide, 
versus the information and evidence he was expected to 
furnish.  Specifically, in the VCAA notice and other 
development letters mailed to the veteran in March 2001, May 
2003, and December 2003, the veteran was notified that 
although he was ultimately responsible for providing VA with 
information and evidence to support his claim, VA would make 
reasonable efforts to help him obtain evidence relevant to 
his claim, to include relevant records from VA and private 
sources.  He was told that he needed only to provide VA with 
the names, addresses, and approximate dates of treatment for 
health care providers who had treated him for his 
disability, and to complete appropriate releases, so that VA 
could request records from the person or agency who had 
them.  He was further informed that he could contact any 
private doctors or hospitals, and either have them to send 
the information or send the records in himself, and that he 
could also submit statements from others who knew of his 
condition.

With regard to the fourth element of notice, the Board notes 
that VA has not literally requested the veteran to provide 
"any evidence in his possession" that pertains to his 
claim.  However, as a practical matter, he has been fully 
notified of the need to provide such evidence.  As noted 
above, the VCAA notice and other development letters of 
record informed the veteran of his and VA's respective 
responsibilities in obtaining evidence, and notified him that 
he was ultimately responsible for providing the information 
and evidence to support his claim.  Further, when VA wrote 
him in August 2000, February 2003, and December 2003, he and 
his attorney were informed that they could submit additional 
argument and evidence in support of his appeal, and that the 
veteran should inform VA if he did not have any further 
evidence to submit.  Given this correspondence, and the fact 
that the veteran is represented by an attorney and has 
actually submitted evidence in his possession during the 
course of this appeal, including evidence from his private 
physician, Dr. Vincent E. Paul, it is untenable that the 
veteran would have refrained from submitting any other 
relevant evidence he might have had.  Accordingly, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession, and 
that the Board may proceed to an appellate decision without 
risk of prejudice.  See also VAOPGCPREC 1-2004, 69 Fed. Reg. 
25,174 (May 5, 2004) (holding that the Court's statement in 
Pelegrini, to the effect that 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) require VA to include this fourth 
element as part of its VCAA notice, is obiter dictum and not 
binding on VA).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2003).

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination or opinion when 
necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The evidence of record includes the 
veteran's service medical records, a letter from the 
Employment Security Commission of North Carolina, and 
numerous radiographic and other reports from VA, Dr. Paul, 
the Occupational Health Center, and Dr. H. Bryan Noah at High 
Point Orthopaedic & Sports Medicine, Inc.  The veteran 
testified in support of his claim at hearings held at the RO 
in June 1998 and February 1999, he was afforded VA 
examinations in July 1995, July 1997, February 2002, and June 
2003, and a medical opinion has been obtained in an effort to 
ascertain whether wedging/compression fractures noted at T12 
and L1 are part of his service-connected disability.  The 
available evidence is adequate for purposes of deciding the 
current appeal.


ORDER

A 60 percent rating is granted for the veteran's service-
connected low back disability from February 15, 2002, under 
the "old" criteria, subject to the laws and regulations 
governing the award of monetary benefits.  A higher 
disability evaluation for the veteran's service-connected low 
back disability before February 15, 2002, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



